       Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

ARCHER DANIELS MIDLAND                        *        Civil Action No. 2:19-cv-10525-SSV-KWR
COMPANY, et al.
                                              *
v.                                                     JUDGE SARAH S. VANCE
                                              *
M/T AMERICAN LIBERTY,
her engines, boilers, tackle, furniture,      *        MAGISTRATE KAREN WELLS ROBY
apparel, appurtenances, etc., in rem
*      *       *        *       *        *    *

                         VERIFIED COMPLAINT IN INTERVENTION

        NOW INTO COURT, through undersigned counsel, comes plaintiff-in-intervention

African Griffon Shipping Co. Ltd. (“AGSC”), and for its Verified Complaint against Defendants,

American Petroleum Tankers X and American Petroleum Tankers LLC, in personam, and M/T

AMERICAN LIBERTY (IMO No. 9763851) (“AMERICAN LIBERTY”), in rem, alleges as

follows:

                                             The Parties

                                                  1.

        Plaintiff-in-intervention African Griffon Shipping Co. Ltd. is an entity duly organized and

existing under the laws of foreign countries and was at all times relevant herein the owner of the

M/V AFRICAN GRIFFON (IMO No. 9701205).

                                                  2.

        Upon information and belief, in personam defendants American Petroleum Tankers X and

American Petroleum Tankers LLC are United States corporations, or other business entities duly

organized under the laws of the United States, both with principal places of business at 1777

Sentry Parkway W, Suite 402, Blue Bell PA 19422-2227, and were at all times relevant herein the
       Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 2 of 6



beneficial owner and registered owner, respectively, of the in rem defendant AMERICAN

LIBERTY.

                                      Jurisdiction and Venue

                                                 3.

        This is a maritime tort action brought pursuant to Rule 9(h) of the Federal Rules of Civil

Procedure. This action is within the Court’s admiralty and maritime jurisdiction pursuant to U.S.

Constitution Article 3, Section 2, and 28 U.S.C. § 1333 and is brought pursuant to Rule C of the

Supplemental Rules for Certain Admiralty and Maritime Claims. AGSC seeks the arrest of the in

rem defendant AMERICAN LIBERTY as security for its claims.

                                                 4.

        Venue is proper in this Honorable Court because the acts giving rise to this civil action

occurred in this District, and the in rem defendant AMERICAN LIBERTY presently is within the

waters of this District.

                                         Facts and Claim

                                                 5.

        On May 16, 2019, at approximately 20:42 local time, the AMERICAN LIBERTY allided

with the AFRICAN GRIFFON, which was at all times properly and staunchly moored at the

Cargill grain facility on the Mississippi River near Reserve, Louisiana at approximately Mile140

A.H.P. and was loading cargo, utilizing shore based equipment and a crane barge. The allision

resulted in damage to the AFRICAN GRIFFON, presently estimated at US$100,000.00 and

possible damage to other vessels and structures at the location. The allision broke the crane barge




                                                  2
       Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 3 of 6



loose from its mooring alongside the AFRICAN GRIFFON, and it was swept downriver,

reportedly damaging other vessels and/or facilities.

                                                 6.

       As a result of the damages, the AFRICAN GRIFFON will be taken out of service for

repairs, and AGSC have or will sustain loss of use of part of same and related loss of income, and

may face contractual or other damages claims arising out of the loss of use of the AFRICAN

GRIFFON.

                                                 7.

       The aforesaid incident was caused solely as a result of the defendants’ negligence,

violation of navigational regulations, failure to comply with local navigation customs and/or

usage, vessel unseaworthiness, improper navigation, lack of due care, lack of skill, lack of

training, lack of attention, failure to properly maintain and/or utilize the AMERICAN LIBERTY’s

propulsion system, failure to properly maintain and/or utilize the AMERICAN LIBERTY’s

steering system, failure to properly maintain and/or utilize the AMERICAN LIBERTY’s engine

system, failure to properly equip and/or man the AMERICAN LIBERTY, improper management

of the AMERICAN LIBERTY and/or her crew, and/or other failures, acts or omissions of the

defendants and of the AMERICAN LIBERTY which may be shown at trial, and was not caused in

any way by the AGSC.

                                                 8.

       Pursuant to the rule of The Oregon, 158 U.S. 186 (1895), the AMERICAN LIBERTY is

presumed to be at fault for the incident.




                                                 3
       Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 4 of 6



                                  Supplemental Rule C Relief

                                                9.

       AGSC repeats and re-alleges paragraphs 1 through 8 set out hereinabove as though the

same were more thoroughly set forth at length herein.

                                                10.

       The aforesaid incident constitutes a maritime tort for which AGSC is entitled to a

maritime lien on the AMERICAN LIBERTY, which is enforceable by a suit in rem. Accordingly,

AGSC seeks to enforce its maritime lien pursuant to a Warrant of Arrest to be issued against the

AMERICAN LIBERTY, all in accordance with Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims and Local Admiralty Rule 4.1(B) by way of the arrest of the

AMERICAN LIBERTY.

       WHEREFORE, African Griffon Shipping Co. Ltd. prays that:

       1.     Their Verified Complaint in Intervention be deemed good and sufficient;

       2.     Process in due form of law be issued directing the in personam defendants

              American Petroleum Tankers X and American Petroleum Tankers, LLC to appear

              and answer, all and singular, the allegations contained herein and, pursuant to Rule

              C of the Supplemental Rules for Certain Admiralty and Maritime Claims, directing

              that the M/T AMERICAN LIBERTY, presently lying afloat on the navigable

              waters of the United States of America within this District and the jurisdictional

              limits of this Court, be arrested in the proceeding to the amount of African Griffon

              Shipping Co., Ltd.’s claims stated herein, plus interest, costs, and attorneys’ fees;




                                                 4
Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 5 of 6



3.   All parties claiming an interest, title or right in the said vessel appear and answer,

     all and singular, the allegations of this Verified Complaint in Intervention;

4.   After due proceedings, African Griffon Shipping Co., Ltd. have judgment against

     the M/T AMERICAN LIBERTY, her engines, boilers, tackle, furniture, apparel,

     appurtenances, etc., in rem, and American Petroleum Tankers X and American

     Petroleum Tankers, LLC, in personam, in the full amount of African Griffon

     Shipping Co., Ltd.’s damages, and further interest thereon at the legal rate, and for

     any other and further amount that later calculation may demonstrate as being

     appropriate;

5.   This Honorable Court enter a decree in favor of the African Griffon Shipping Co.,

     Ltd. and against defendants for the total amount of African Griffon Shipping Co.,

     Ltd.’s damages and that the M/T AMERICAN LIBERTY be condemned and sold

     for the aforesaid amount together with reasonable costs and attorneys’ fees,

     including the costs and attorneys’ fees incurred herein;

6.   African Griffon Shipping Co., Ltd. have such other and further relief as the law and

     justice may require; and

7.   African Griffon Shipping Co., Ltd. agrees to release and hold harmless, and

     indemnify the United States of America, the United States Marshals Service, their

     agents, servants, employees, and all others for whom they are responsible, from

     any and all liability or responsibility for claims arising from the arrest of the vessel.




                                        5
       Case 2:19-cv-10525-SSV-KWR Document 14 Filed 05/21/19 Page 6 of 6



                                         Respectfully submitted,


                                         ____
                                           ____
                                           __ __________
                                              __        ____
                                                        __ ______
                                                           __  ____
                                                               __ ____
                                                                  __
                                         _______________________________________
                                         MICH
                                            CHAEL
                                            CH
                                         MICHAEL  L H.
                                                     H BAGOT,
                                                        BAGOT JR.JR (#2665)
                                         G. BEAUREGARD GELPI (#18226)
                                         WAGNER, BAGOT & RAYER, LLP
                                         Pan American Life Center – Suite 1660
                                         601 Poydras Street
                                         New Orleans, Louisiana 70130
                                         Telephone: 504-525-2141
                                         Facsimile: 504-523-1587
                                         E-mail: mbagot@wb-lalaw.com
                                         E-mail: bgelpi@wb-lalaw.com
                                         Attorneys for African Griffon Shipping Co. Ltd.



INSTRUCTIONS FOR U.S. MARSHAL:

PLEASE ISSUE WARRANT OF ARREST
AND ARREST THE M/T AMERICAN LIBERTY
LYING AFLOAT IN THE MISSISSIPPI
RIVER NEAR ALGIERS, LOUISIANA

PLEASE SERVE:

American Petroleum Tankers X and
American Petroleum Tankers, LLC
c/o Master of the M/T AMERICAN LIBERTY

PLEASE WITHHOLD SERVICE AT THIS TIME


461-01\FW \PLDG\0001




                                         6
